UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: February 18, 2017 to March 17, 2017 Commission File Number of issuing entity: 333-190246-17 Central Index Key Number of issuing entity: 0001652982 JPMBB Commercial Mortgage Securities Trust 2015-C32 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-190246 Central Index Key Number of depositor: 0001013611 J.P.
